significant index no internal_revenue_service washington d c department of the treasury tep ra ax government entities division sep re dear this letter constitutes notice that for a conditional waiver of the minimum_funding_standard for the hourly plan has been granted for the plan_year ending september this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero after the payment of at least the amount required under sec_412 of the code as of date the company is a u s -based global supplier of vehicle electronics transportation components integrated systems and modules and other electronic technology with a network of manufacturing sites technical centers sales offices and joint ventures in every major region of the world the company supplies products to automotive original equipment manufacturers worldwide and its customer base includes customers in the communications computer consumer electronics energy and medical devices industries based on the information submitted by the company it is clear that it has suffered a substantial business hardship while the company generated net_income for its and fiscal years the company suffered losses for it sec_2001 and fiscal years the company’s financial condition particularly began to deteriorate in and the first half of as a result of downturns in its industry three issues have largely contributed to the company's financial deterioration unsustainable u s legacy liabilities and restrictions driven by collective- bargaining agreements which have had the effect of creating large fixed labor costs reduced production for the former parent which is the company's major u s customer and increased commodity prices the company filed a voluntary petition under chapter of the u s in october bankruptcy code the company continues to operate its business as debtor-in- possession the company has announced that it will cease accruals to the hourly plan for most participants as soon as practicable following its emergence from chapter bankruptcy protection participants in the hourly plan who are employed by the company after the freeze date will continue to earn service for purposes of eligibility and vesting until termination of employment with the company the company is expected to emerge from chapter bankruptcy protection fully restructured with trimmed legacy labor costs sufficient access to capital markets and a business plan to diversify its customer base based on the company's diversification strategy and vastly improved equity position the company is poised to return to profitability if the company is able to successfully reorganize under chapter bankruptcy protection its financial condition will be vastly improved and its financial hardship can be considered temporary however it is still uncertain whether the company can successfully emerge from chapter bankruptcy protection accordingly the waiver of the of the minimum_funding_standard for the hourly plan has been granted for the plan_year ending september no later than date the company files a plan_of_reorganization with the bankruptcy court providing for continuation of the plan compliance with the conditions of this waiver and the waiver granted in a ruling letter dated date as modified by a ruling letter dated date and providing for the combination of transfers under sec_414 of the internal_revenue_code code and cash contributions described below the company will not seek approval of a plan_of_reorganization which is inconsistent with the conditions of this waiver subject_to the following conditions - the company does not enter into any agreement or amend any existing agreement that would prevent it from satisfying its agreement under this funding waiver to make the pension contributions described in condition not later than five days after the effective date of the company's plan_of_reorganization under chapter the company effects a transfer under sec_414 of the code of unfunded liabilities from the plan to an overfunded plan sponsored by the former parent such that the net unfunded liabilities under the plan are reduced by at least dollar_figure billion as determined on a fa sec_87 basis i not later than five days after the effective date of the company's ‘plan of reorganization under chapter the company a makes a contribution to the plan equal to seventy-four and two-tenths percent of the estimated amount described in ii below based on the projections and assumptions provided by the company in its waiver application submitted to the service on date ie of the amount described as the estimated quarterly payment due on page one of the schedule labeled irs scenario d the scenario d amount and b deposits into escrow an amount equal to twenty-five and eight-tenths percent _ of such scenario d amount ii no later than five months after the effective date of the company's plan_of_reorganization under chapter the company calculates the amount sufficient to result in a funded_current_liability_percentage as of the effective date of the company's plan_of_reorganization under chapter when measured reflecting such contributions and the impact of the sec_414 transfer that is the same funded_current_liability_percentage that would have existed as of the effective date of the company's plan_of_reorganization under chapter if a the funding waivers had not been granted b the sec_414 transfer had not occurred and c a contribution had been made on the effective date of the company's reorganization under chapter equal to the accumulated employee_retirement_income_security_act_of_1974 erisa funding deficiency as of september these calculations should exclude the dollar_figure condition of this ruling letter and the dollar_figure in conditions and in the ruling letter dated date as modified by the ruling letter dated date if the contribution described in i a above is less than the amount calculated in ii above the company makes an additional_contribution within days after making the calculation described in ii above from the escrow account described in i b above in an amount that is contribution outlined in contribution outlined iii iv sufficient to make the funded current_liability percentages described in a ii above equal if the amount in the escrow account in i b above is not sufficient to make the additional_contribution described in iii above the company makes an additional_contribution within days after making the calculation described in ii above that is sufficient to make the funded current_liability percentages described ii above equal any amount remaining in the escrow account after condition is met will be returned to the company within days after condition is met v _ if acredit balance is created as a result of the contributions described in a i iii or iv above the company elects to reduce to zero such remaining credit balance as exists in the pian as of october - prior to determining the value of plan assets and crediting them against the minimum_required_contribution for the plan_year ending september _ in accordance with the pension_protection_act of ppa if the contribution described in i a is greater than the amount calculated in ii the company will be allowed to keep a credit balance equal to the amount of such excess and this credit balance will be available to offset contributions for plan years beginning october1 __ and later _ plan in the amount of dollar_figure in accordance with ppa the company will elect to prior to determining the value of plan assets and crediting not later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the in addition to the contributions outlined in additional_contribution is in addition to additional_contribution outlined in conditions and of the condition above this dollar_figure the dollar_figure ruling letter dated date as modified by the ruling letter dated date granting a waiver of the minimum_funding_standard for the plan for the plan_year ending september reduce to zero the credit balance created by this condition as of october against the minimum_required_contribution for the plan_year ending september not later than five days after the effective date of the company's plan_of_reorganization under chapter the company reimburses the pension_benefit_guaranty_corporation pbgc in an amount not to exceed dollar_figure million for outside consulting fees incurred in the review of this funding waiver and of the waivers granted on date as modified by the ruling letter dated date the effective date of the company s plan_of_reorganization is no later than date not later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the plan in an amount sufficient to meet the minimum_funding_standard for the plan for the plan_year ending september this contribution is equal to the amount necessary under sec_412 of the code to amortize the waived_funding_deficiency for the plan_year ending september the plan's funding_standard_account for the plan_year ending september conditions and above and is in addition to any contribution made under in should the waiver become null and void the company agrees not to assert that the waiver had any impact on the filing_date or amount of any pbgc statutory lien that existed as of the date the waiver was granted your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending date is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending september letter should be entered on schedule b actuarial information for this reason we - suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact sincerely yours ns grant director
